JOHNSON, C.J., would grant.
HUGHES, J., would grant.
GENOVESE, J., would grant and assigns reasons.
GENOVESE, J., would grant this writ for the following reasons:
This is a summary judgment legal malpractice case. Both sides have competing, contradictory, and irreconcilable expert opinions and reports. When there are two competing experts with opposing views, the fact finder must make the determination as to whom to rely upon. This requires a review and weighing of the facts and evidence presented. A trial court judge is not permitted to weigh evidence or judge credibility in a summary judgment proceeding. That is precisely what occurred in this case. There are genuine issues of material fact presented which prohibit the grant of summary judgment. I would grant this writ, reverse the lower courts' grant of summary judgment, deny defendants' motion *1023for summary judgment, and remand for further proceedings.